EXHIBIT 10.3

 

PALADIN REALTY INCOME PROPERTIES, INC.

 

2005 INDEPENDENT DIRECTOR INCENTIVE STOCK PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

§ 1. BACKGROUND AND PURPOSE

   1

§ 2 DEFINITIONS

   1

2.1

     Affiliate    1

2.2

     Board    1

2.3

     Change Effective Date    1

2.4

     Change in Control    2

2.5

     Code    4

2.6

     Committee    4

2.7

     Company    4

2.8

     Fair Market Value    4

2.9

     Independent Director    5

2.10

     1933 Act    5

2.11

     1934 Act    5

2.12

     Option    5

2.13

     Option Certificate    5

2.14

     Option Price    5

2.15

     Parent    5

2.16

     Plan    5

2.17

     Rule 16b-3    5

2.18

     SAR Value    5

2.19

     Stock    5

2.20

     Stock Appreciation Right    6

2.21

     Stock Appreciation Right Certificate    6

2.22

     Stock Grant    6

2.23

     Stock Grant Certificate    6

2.24

     Stock Unit Grant    6

2.25

     Subsidiary    6

§ 3 SHARES AND GRANT LIMITS

   7

3.1

     Shares Reserved    7

3.2

     Source of Shares    7

3.3

     Use of Proceeds    7

§ 4 EFFECTIVE DATE

   8

§ 5 COMMITTEE

   8

§ 6 ELIGIBILITY

   9

§ 7 OPTIONS

   9

 

2



--------------------------------------------------------------------------------

7.1

     Committee Action    9

7.2

     Option Price    9

7.3

     Payment    9

7.4

     Exercise    10

7.5

     Terms and Conditions    10

§ 8 STOCK APPRECIATION RIGHTS

   11

8.1

     Committee Action    11

8.2

     Terms and Conditions    11

8.3

     Exercise    13

§ 9. STOCK GRANTS AND STOCK UNIT GRANTS

   14

9.1

     Committee Action    14

9.2

     Conditions    14

9.3

     Dividends, Voting Rights and Creditor Status    16

9.4

     Satisfaction of Forfeiture Conditions.    18

§ 10 NON-TRANSFERABILITY

   18

§ 11 SECURITIES REGISTRATION

   18

§ 12 LIFE OF PLAN

   19

§ 13 ADJUSTMENT

   20

13.1

     Capital Structure    20

13.2

     Available Shares    21

13.3

     Transactions Described in § 424 of the Code    21

13.4

     Fractional Shares    22

§ 14 CHANGE IN CONTROL

   22

§ 15 AMENDMENT OR TERMINATION

   23

§ 16 MISCELLANEOUS

   24

16.1

     Shareholder Rights    24

16.2

     No Contract of Employment    24

16.3

     Withholding    24

16.4

     Construction    25

16.5

     Other Conditions    25

16.6

     Rule 16b-3    25

16.7

     Coordination with Employment Agreements and Other Agreements    26

 

3



--------------------------------------------------------------------------------

§ 1.

 

BACKGROUND AND PURPOSE

 

The purpose of this Plan is to promote the interest of the Company by
authorizing the Committee to grant Options and Stock Appreciation Rights and to
make Stock Grants and Stock Unit Grants to Independent Directors in order (1) to
attract and retain Independent Directors, (2) to provide an additional incentive
to each Independent Director to work to increase the value of Stock and (3) to
provide each Independent Director with a stake in the future of the Company
which corresponds to the stake of each of the Company’s shareholders.

 

§ 2

 

DEFINITIONS

 

2.1    Affiliate — means any organization (other than a Subsidiary) that would
be treated as under common control with the Company under § 414(c) of the Code
if “50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.

 

2.2    Board — means the Board of Directors of the Company.

 

2.3    Change Effective Date — means either the date which includes the
“closing” of the transaction which makes a Change in Control effective if the
Change in Control is made effective through a transaction which has a “closing”
or the date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing.”

 

4



--------------------------------------------------------------------------------

2.4    Change in Control — means a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the 1934 Act as in effect at the time of
such “change in control,” provided that such a change in control shall be deemed
to have occurred at such time as

 

  (a) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act) directly or indirectly, of securities representing 20% or more of
the combined voting power for election of directors of the then outstanding
securities of the Company or any successor to the Company;

 

  (b) during any period of two consecutive years or less, individuals who at the
beginning of such period constitute the Board cease, for any reason, to
constitute at least a majority of the Board, unless the election or nomination
for election of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period;

 

  (c) the shareholders of the Company approve any reorganization, merger,
consolidation or share exchange as a result of which the common stock of the
Company shall be changed, converted or exchanged into or for securities of
another corporation (other than a merger with a wholly-owned subsidiary of the
Company) or any

 

5



--------------------------------------------------------------------------------

 

dissolution or liquidation of the Company or any sale or the disposition of 50%
or more of the assets or business of the Company; or

 

  (d) shareholders of the Company approve any reorganization, merger,
consolidation or share exchange unless (A) the persons who were the beneficial
owners of the outstanding shares of the common stock of the Company immediately
before the consummation of such transaction beneficially own more than 60% of
the outstanding shares of the common stock of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (B) the number of shares of the common stock of such successor
or survivor corporation beneficially owned by the persons described in §
2.4(d)(A) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of the Company common stock
immediately before the consummation of such transaction, provided (C) the
percentage described in § 2.4(d)(A) of the beneficially owned shares of the
successor or survivor corporation and the number described in § 2.4 (d)(B) of
the beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the

 

6



--------------------------------------------------------------------------------

successor or survivor corporation which result from the beneficial ownership of
shares of common stock of the Company by the persons described in § 2.4(d)(A)
immediately before the consummation of such transaction.

 

2.5 Code — means the Internal Revenue Code of 1986, as amended.

 

2.6 Committee — means either the Board or a committee of the Board which shall
have at least 2 members, each of whom shall be appointed by and shall serve at
the pleasure of the Board and shall come within the definition of a
“non-employee director” under Rule 16b-3.

 

2.7 Company — means Paladin Realty Income Properties, Inc. and any successor to
Paladin Realty Income Properties, Inc.

 

2.8 Fair Market Value — means (a) the closing price on any date for a share of
Stock if the Stock is traded on any national stock exchange, (b) the average of
the high bid and low ask prices of a share of Stock as reflected on National
Market of the National Association of Securities Dealers, Inc. Automated
Quotation (“NASDAQ”) System on the date of determination if the Stock is not
listed on any national stock exchange but is quoted on NASDAQ, (c) the per share
sales price of the Stock if the Stock is not traded or listed and if there is a
current public offering of the Stock, or (d) the price which the Committee
acting in good faith determines through any reasonable valuation method that a
share of Stock might change hands between a willing buyer and a willing seller,
neither being under any compulsion to buy or to sell and both having reasonable
knowledge of the relevant facts.

 

7



--------------------------------------------------------------------------------

2.9 Independent Director — means any member of the Board who is not an employee
of the Company or a Parent or Subsidiary or affiliate (as such term is defined
in Rule 405 of the 1933 Act) of the Company.

 

2.10 1933 Act — means the Securities Act of 1933, as amended.

 

2.11 1934 Act — means the Securities Exchange Act of 1934, as amended.

 

2.12 Option — means an Option granted under this Plan to purchase Stock which is
intended to fail to satisfy the requirements of §422 of the Code.

 

2.13 Option Certificate — means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of an Option granted
under this Plan.

 

2.14 Option Price — means the price which shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.

 

2.15 Parent — means any corporation which is a parent corporation (within the
meaning of § 424(e) of the Code) of the Company.

 

2.16 Plan — means this Paladin Realty Income Properties, Inc. 2005 Independent
Director Incentive Stock Plan as amended from time to time thereafter.

 

2.17 Rule 16b-3 — means the exemption under Rule 16b-3 to Section 16(b) of the
1934 Act or any successor to such rule.

 

2.18 SAR Value — means the value assigned by the Committee to a share of Stock
in connection with the grant of a Stock Appreciation Right under § 8.

 

2.19 Stock — means the $0.01 par value common stock of the Company.

 

8



--------------------------------------------------------------------------------

2.20    Stock Appreciation Right — means a right which is granted under §8 to
receive the appreciation in a share of Stock.

 

2.21    Stock Appreciation Right Certificate — means the certificate (whether in
electronic or written form) which sets forth the terms and conditions of a Stock
Appreciation Right which is not granted as part of an Option.

 

2.22    Stock Grant — means a grant under § 9 which is designed to result in the
issuance of the number of shares of Stock described in such grant rather than a
payment in cash based on the Fair Market Value of such shares of Stock.

 

2.23    Stock Grant Certificate — means the certificate (whether in electronic
or written form) which sets forth the terms and conditions of a Stock Grant or a
Stock Unit Grant.

 

2.24    Stock Unit Grant — means a grant under § 9 which is designed to result
in the payment of cash based on the Fair Market Value of the number of shares of
Stock described in such grant rather than the issuance of the number of shares
of Stock described in such grant.

 

2.25    Subsidiary — means a corporation which is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of the Company.

 

9



--------------------------------------------------------------------------------

§ 3

 

SHARES AND GRANT LIMITS

 

3.1    Shares Reserved. There shall (subject to § 13) be reserved for issuance
under this Plan 60,000 shares of Stock.

 

3.2    Source of Shares. The shares of Stock described in § 3.1 shall be
reserved to the extent that the Company deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
the Company. All shares of Stock described in § 3.1 shall remain available for
issuance under this Plan until issued pursuant to the exercise of an Option or a
Stock Appreciation Right or issued pursuant to a Stock Grant, and any such
shares of stock which are issued pursuant to an Option, a Stock Appreciation
Right or a Stock Grant which are forfeited thereafter shall again become
available for issuance under this Plan. Finally, if the Option Price under an
Option is paid in whole or in part in shares of Stock or if shares of Stock are
tendered to the Company in satisfaction of any condition to a Stock Grant, such
shares thereafter shall become available for issuance under this Plan and shall
be treated the same as any other shares available for issuance under this Plan.

 

3.3    Use of Proceeds. The proceeds which the Company receives from the sale of
any shares of Stock under this Plan shall be used for general corporate purposes
and shall be added to the general funds of the Company.

 

10



--------------------------------------------------------------------------------

§ 4

 

EFFECTIVE DATE

 

The effective date of this Plan shall be February 28, 2005.

 

§ 5

 

COMMITTEE

 

This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Independent Director and on each other person directly
or indirectly affected by such action.

 

11



--------------------------------------------------------------------------------

§ 6

 

ELIGIBILITY

 

Independent Directors shall be eligible for the grant of Options and Stock
Appreciation Rights and for Stock Grants and Stock Unit Grants under this Plan.

 

§ 7

 

OPTIONS

 

7.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to grant Options to Independent Directors under this Plan from time to
time to purchase shares of Stock, but the Committee shall not, absent the
approval of the Company’s shareholders, take any action, whether through
amendment, cancellation, replacement grants, or any other means, to reduce the
Option Price of any outstanding Options.

 

7.2 Option Price. The Option Price for each share of Stock subject to an Option
shall be no less than the Fair Market Value of a share of Stock on the date the
Option is granted.

 

7.3 Payment. The Option Price shall be payable in full upon the exercise of any
Option and, at the discretion of the Committee, an Option Certificate can
provide for the payment of the Option Price either in cash, by check or in Stock
which has been held for at least 6 months and which is acceptable to the
Committee, or through any cashless exercise procedure which is effected by an
unrelated broker through a sale of Stock in the open market and which is
acceptable to the Committee, or in any combination of such forms of payment. Any
payment made in Stock shall be

 

12



--------------------------------------------------------------------------------

treated as equal to the Fair Market Value of such Stock on the date the
certificate for such Stock (or proper evidence of such certificate) is presented
to the Committee or its delegate in such form as acceptable to the Committee.

 

7.4 Exercise.

 

  (a)  Exercise Period. Each Option granted under this Plan shall be exercisable
in whole or in part at such time or times as set forth in the related Option
Certificate, but no Option Certificate shall make an Option exercisable on or
after the date which is the tenth anniversary of the date the Option is granted.

 

  (b)  Termination of Status as Independent Director. Subject to § 7.5(a), an
Option Certificate may provide for the exercise of an Option after an
Independent Director’s status as such has terminated for any reason whatsoever,
including death or disability.

 

7.5 Terms and Conditions.

 

  (a)  Option Certificate. Each grant of an Option to an Independent Director
shall be evidenced by an Option Certificate and shall set forth such other terms
and conditions of such grant as the Committee acting in its absolute discretion
deems consistent with the terms of this Plan.

 

13



--------------------------------------------------------------------------------

  (b)   Minimum Period of Service. If the only condition to exercise of the
Option is the completion of a period of service, such period of service shall be
no less than the one (1) year period which starts on the date as of which the
Option is granted unless the Committee determines that a shorter period of
service (or no period of service) better serves the Company’s interest.



 

§ 8

 

STOCK APPRECIATION RIGHTS

 

8.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to grant Stock Appreciation Rights to Independent Directors under this
Plan from time to time, and each Stock Appreciation Right grant shall be
evidenced by a Stock Appreciation Right Certificate or, if such Stock
Appreciation Right is granted as part of an Option, shall be evidenced by the
Option Certificate for the related Option.

 

8.2 Terms and Conditions.

 

  (a)   Stock Appreciation Right Certificate. If a Stock Appreciation Right is
granted independent of an Option, such Stock Appreciation Right shall be
evidenced by a Stock Appreciation Right Certificate, and such certificate shall
set forth the number of shares of Stock on which the Independent Director’s
right to appreciation shall be based and the SAR Value of each share of Stock.
Such SAR

 

14



--------------------------------------------------------------------------------

Value shall be no less than the Fair Market Value of a share of Stock on the
date that the Stock Appreciation Right is granted. The Stock Appreciation Right
Certificate shall set forth such other terms and conditions for the exercise of
the Stock Appreciation Right as the Committee deems appropriate under the
circumstances, but no Stock Appreciation Right Certificate shall make a Stock
Appreciation Right exercisable on or after the date which is the tenth
anniversary of the date such Stock Appreciation Right is granted.

 

(b) Option Certificate. If a Stock Appreciation Right is granted together with
an Option, such Stock Appreciation Right shall be evidenced by an Option
Certificate, the number of shares of Stock on which the Independent Director’s
right to appreciation shall be based shall be the same as the number of shares
of Stock subject to the related Option, and the SAR Value for each such share of
Stock shall be no less than the Option Price under the related Option. Each such
Option Certificate shall provide that the exercise of the Stock Appreciation
Right with respect to any share of Stock shall cancel the Independent Director’s
right to exercise his or her Option with respect to such share and, conversely,
that the exercise of the Option with respect to any share of Stock shall cancel
the Independent Director’s right to exercise his or her Stock

 

15



--------------------------------------------------------------------------------

Appreciation Right with respect to such share. A Stock Appreciation Right which
is granted as part of an Option shall be exercisable only while the related
Option is exercisable. The Option Certificate shall set forth such other terms
and conditions for the exercise of the Stock Appreciation Right as the Committee
deems appropriate under the circumstances.

 

  (c) Minimum Period of Service. If the only condition to exercise of a Stock
Appreciation Right is the completion of a period of service, such period of
service shall be no less than the one (1) year period which starts on the date
as of which the Stock Appreciation Right is granted unless the Committee
determines that a shorter period of service (or no period of service) better
serves the Company’s interest.

 

8.3 Exercise. A Stock Appreciation Right shall be exercisable only when the Fair
Market Value of a share of Stock on which the right to appreciation is based
exceeds the SAR Value for such share, and the payment due on exercise shall be
based on such excess with respect to the number of shares of Stock to which the
exercise relates. An Independent Director upon the exercise of his or her Stock
Appreciation Right shall receive a payment from the Company in cash or in Stock
issued under this Plan, or in a combination of cash and Stock, and the number of
shares of Stock issued shall be based on the Fair Market Value of a share of
Stock on the date the Stock Appreciation Right is exercised. The Committee
acting in its absolute discretion shall have the right to determine the form and
time of any payment under this § 8.3.

 

16



--------------------------------------------------------------------------------

§ 9.

 

STOCK GRANTS AND STOCK UNIT GRANTS

 

9.1 Committee Action. The Committee acting in its absolute discretion shall have
the right to make Stock Grants and Stock Unit Grants to Independent Directors.
Each Stock Grant and each Stock Unit Grant shall be evidenced by a Stock Grant
Certificate, and each Stock Grant Certificate shall set forth the conditions, if
any, under which Stock will be issued under the Stock Grant or cash will be paid
under the Stock Unit Grant and the conditions under which the Independent
Director’s interest in any Stock which has been issued will become
non-forfeitable.

 

9.2 Conditions.

 

  (a)  Conditions to Issuance of Stock. The Committee acting in its absolute
discretion may make the issuance of Stock under a Stock Grant subject to the
satisfaction of one, or more than one, condition which the Committee deems
appropriate under the circumstances for Independent Directors generally or for
an Independent Director in particular, and the related Stock Grant Certificate
shall set forth each such condition and the deadline for satisfying each such
condition. Stock subject to a Stock Grant shall be issued in the name of an
Independent Director only after each such condition, if any, has been timely
satisfied, and any

 

17



--------------------------------------------------------------------------------

 

Stock which is so issued shall be held by the Company pending the satisfaction
of the forfeiture conditions, if any, under § 9.2(b) for the related Stock
Grant.

 

(b) Conditions on Forfeiture of Stock or Cash Payment. The Committee acting in
its absolute discretion may make any cash payment due under a Stock Unit Grant
or Stock issued in the name of an Independent Director under a Stock Grant
non-forfeitable subject to the satisfaction of one, or more than one, objective
employment, performance or other condition that the Committee acting in its
absolute discretion deems appropriate under the circumstances for Independent
Directors generally or for an Independent Director in particular, and the
related Stock Grant Certificate shall set forth each such condition, if any, and
the deadline, if any, for satisfying each such condition. An Independent
Director’s non-forfeitable interest in the shares of Stock underlying a Stock
Grant or the cash payable under a Stock Unit Grant shall depend on the extent to
which he or she timely satisfies each such condition. Each share of Stock
underlying a Stock Grant shall not be available under § 3 after such grant is
effective until such time, if any, as such share thereafter is forfeited as a
result of a failure to timely satisfy a forfeiture condition, in which event
such share of Stock shall again become available

 

18



--------------------------------------------------------------------------------

 

under § 3 as of the date of such forfeiture. Finally, the Company shall have the
right to require an Independent Director to sign an irrevocable stock power in
favor of the Company with respect to forfeitable shares of Stock issued under
this § 9.2(b) in order for the Company to effect a forfeiture in accordance with
this § 9.2(b).

 

  (c) Minimum Period of Service. If the only condition to the forfeiture of a
Stock Grant or a Stock Unit Grant is the completion of a period of service, such
period of service shall be no less than the three (1) year period which starts
on the date as of which the Stock Grant or Stock Unit Grant is made unless the
Committee determines that a shorter period of service (or no period of service)
better serves the Company’s interest.

 

  9.3 Dividends, Voting Rights and Creditor Status.

 

  (a) Cash Dividends. Except as otherwise set forth in a Stock Grant, if a
dividend is paid in cash on a share of Stock after such Stock has been issued
under a Stock Grant but before the first date that an Independent Director’s
interest in such Stock (1) is forfeited completely or (2) becomes completely
non-forfeitable, the Company shall pay such cash dividend directly to such
Independent Director.

 

19



--------------------------------------------------------------------------------

  (b) Stock Dividends. If a dividend is paid on a share of Stock in Stock after
such Stock has been issued under a Stock Grant but before the first date that an
Independent Director’s interest in such Stock (1) is forfeited completely or (2)
becomes completely non-forfeitable, the Company shall hold such dividend Stock
subject to the same conditions under § 9.2(b) as the related Stock Grant.

 

  (c) Other. If a dividend (other than a dividend described in § 9.3(a) or §
9.3(b)) is paid with respect to a share of Stock after such Stock has been
issued under a Stock Grant but before the first date that an Independent a
Director’s interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable, the Company shall distribute or hold such dividend
in accordance with such rules as the Committee shall adopt with respect to each
such dividend.

 

  (d) Voting. Except as otherwise set forth in a Stock Grant, an Independent
Director shall have the right to vote the Stock issued under his or her Stock
Grant during the period which comes after such Stock has been issued under a
Stock Grant but before the first date that an Independent Director’s interest in
such Stock (1) is forfeited completely or (2) becomes completely
non-forfeitable.

 

  (e) General Creditor Status. An Independent Director to whom a Stock Unit
Grant is made shall be no more than a general and unsecured creditor of the
Company with respect to any cash payable under such Stock Unit Grant.

 

20



--------------------------------------------------------------------------------

9.4    Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
subject to a Stock Grant at such time as an Independent Director’s interest in
such Stock becomes non-forfeitable under this Plan, and the certificate or other
evidence of ownership representing such share shall be transferred to the
Independent Director as soon as practicable thereafter.

 

§ 10

 

NON-TRANSFERABILITY

 

No Option, Stock Grant, Stock Unit Grant or Stock Appreciation Right shall
(absent the Committee’s consent) be transferable by an Independent Director
other than by will or by the laws of descent and distribution, and any Option or
Stock Appreciation Right shall (absent the Committee’s consent) be exercisable
during an Independent Director’s lifetime only by the Independent Director. The
person or persons to whom an Option or Stock Grant or Stock Unit Grant or Stock
Appreciation Right is transferred by will or by the laws of descent and
distribution (or with the Committee’s consent) thereafter shall be treated as
the Independent Director.

 

§ 11

 

SECURITIES REGISTRATION

 

As a condition to the receipt of shares of Stock under this Plan, the
Independent Director shall, if so requested by the Company, agree to hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by the Company, shall deliver to the Company a
written statement satisfactory to the Company to that effect. Furthermore, if so
requested by the

 

21



--------------------------------------------------------------------------------

Company, the Independent Director shall make a written representation to the
Company that he or she will not sell or offer for sale any of such Stock unless
a registration statement shall be in effect with respect to such Stock under the
1933 Act and any applicable state securities law or he or she shall have
furnished to the Company an opinion in form and substance satisfactory to the
Company of legal counsel satisfactory to the Company that such registration is
not required. Certificates or other evidence of ownership representing the Stock
transferred upon the exercise of an Option or Stock Appreciation Right or upon
the lapse of the forfeiture conditions, if any, on any Stock Grant may at the
discretion of the Company bear a legend to the effect that such Stock has not
been registered under the 1933 Act or any applicable state securities law and
that such Stock cannot be sold or offered for sale in the absence of an
effective registration statement as to such Stock under the 1933 Act and any
applicable state securities law or an opinion in form and substance satisfactory
to the Company of legal counsel satisfactory to the Company that such
registration is not required.

 

§ 12

 

LIFE OF PLAN

 

No Option or Stock Appreciation Right shall be granted or Stock Grant or Stock
Unit Grant made under this Plan on or after the earlier of:

 

  (1) the tenth anniversary of the effective date of this Plan (as determined
under § 4), in which event this Plan otherwise thereafter shall continue in
effect until all outstanding Options and Stock Appreciation Rights have been
exercised

 

22



--------------------------------------------------------------------------------

 

in full or no longer are exercisable, all Stock issued under any Stock Grants
under this Plan have been forfeited or have become non-forfeitable and all cash
payments payable under a Stock Unit Grant have been forfeited or paid, or

 

  (2) the date on which all of the Stock reserved under § 3 has (as a result of
the exercise of Options or Stock Appreciation Rights granted under this Plan or
the satisfaction of the forfeiture conditions, if any, on Stock Grants) been
issued or no longer is available for use under this Plan, in which event this
Plan also shall terminate on such date.

 

§ 13

 

ADJUSTMENT

 

13.1 Capital Structure. The number, kind or class (or any combination thereof)
of shares of Stock subject to Options and Stock Appreciation Rights granted
under this Plan and the Option Price of such Options and the SAR Value of such
Stock Appreciation Rights as well as the number, kind or class (or any
combination thereof) of shares of Stock subject to Stock Grants and Stock Unit
Grants made under this Plan shall be adjusted by the Committee in a reasonable
and equitable manner to preserve immediately after

 

  (a) any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-recurring
dividends, rights offerings or stock splits, or

 

23



--------------------------------------------------------------------------------

  (b) any transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company

 

the aggregate intrinsic value of each such Option, Stock Appreciation Right,
Stock Grant and Stock Unit Grant immediately before such restructuring or
recapitalization or transaction.

 

13.2    Available Shares. If any adjustment is made with respect to any
outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
under § 13.1, then the number, kind or class (or any combination thereof) of
shares of Stock reserved under § 3 automatically shall be adjusted so that there
is a sufficient number, kind and class of shares of Stock available for issuance
pursuant to each such Option, Stock Appreciation Right, Stock Grant and Stock
Unit Grant as adjusted under § 13.1. Furthermore, the Committee shall have the
absolute discretion to further adjust such number, kind or class (or any
combination thereof) of shares of Stock reserved under § 3 in light of any of
the events described in § 13.1(a) and § 13.1(b) to the extent the Committee
acting in good faith determinates that a further adjustment would be appropriate
and proper under the circumstances and in keeping with the purposes of this
Plan.

 

13.3    Transactions Described in § 424 of the Code. The Committee as part of
any corporate transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company shall have the right (without
regard to any limitations set forth under this Plan) to make any Stock Grants,
Stock Unit Grants and Option and Stock Appreciation Right grants to effect the
assumption of, or the

 

24



--------------------------------------------------------------------------------

substitution for, stock grants, stock unit grants and option and stock
appreciation right grants previously made by any other corporation to the extent
that such corporate transaction calls for such substitution or assumption of
such stock grants, stock unit grants and stock option and stock appreciation
right grants, and any shares of Stock issued pursuant to such Stock Grants and
Option and Stock Appreciation Right grants shall be treated as additional shares
of Stock available under § 3 if the stockholders of the Company approve such
corporate transaction.

 

13.4 Fractional Shares. If any adjustment under this § 13 would create a
fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right or Stock Grant, such fractional share
shall be disregarded and the number of shares of Stock reserved under this Plan
and the number subject to any Options or Stock Appreciation Right grants and
Stock Grants shall be the next lower number of shares of Stock, rounding all
fractions downward. An adjustment made under this § 13 by the Committee shall be
conclusive and binding on all affected persons.

 

§ 14

 

CHANGE IN CONTROL

 

If there is a Change in Control of the Company, then as of the Change Effective
Date for such Change in Control any and all conditions to the exercise of all
outstanding Options and Stock Appreciation Rights on such date and any and all
outstanding issuance and forfeiture conditions on any Stock Grants and Stock
Unit Grants on such date automatically shall be deemed 100% satisfied as of such
Change

 

25



--------------------------------------------------------------------------------

Effective Date, and the Board shall have the right (to the extent expressly
required as part of such transaction) to cancel such Options, Stock Appreciation
Rights, Stock Grants and Stock Unit Grants after providing each Independent
Director a reasonable period to exercise his or her Options and Stock
Appreciation Rights and to take such other action as necessary or appropriate to
receive the Stock subject to any Stock Grants and the cash payable under any
Stock Unit Grants.

 

§ 15

 

AMENDMENT OR TERMINATION

 

This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the shareholders of the Company to the extent
such approval is required under applicable law or the rules of any national
securities exchange or Nasdaq Stock Market on which shares of Stock are
then-listed and (b) no amendment shall be made to § 14 on or after the date of
any Change in Control which might adversely affect any rights which otherwise
would vest on the related Change Effective Date. The Board also may suspend
granting Options or Stock Appreciation Rights or making Stock Grants or Stock
Unit Grants under this Plan at any time and may terminate this Plan at any time;
provided, however, the Board shall not have the right unilaterally to modify,
amend or cancel any Option or Stock Appreciation Right granted or Stock Grant
made before such suspension or termination unless (1) the Independent Director
consents in writing to such modification, amendment or cancellation or (2) there
is a dissolution or liquidation of the Company or a transaction described in §
13.2 or § 14.

 

26



--------------------------------------------------------------------------------

§ 16

 

MISCELLANEOUS

 

16.1    Shareholder Rights. No Independent Director shall have any rights as a
shareholder of the Company as a result of the grant of an Option or a Stock
Appreciation Right pending the actual delivery of the Stock subject to such
Option or Stock Appreciation Right to such Independent Director. Subject to §
9.3, an Independent Director’s rights as a shareholder in the shares of Stock
underlying a Stock Grant which is effective shall be set forth in the related
Stock Grant Certificate.

 

16.2    No Contract of Employment. The grant of an Option or a Stock
Appreciation Right or a Stock Grant or Stock Unit Grant to an Independent
Director under this Plan shall not constitute a right to continue to serve on
the Board and shall not confer on an Independent Director any rights upon his or
her termination of service in addition to those rights, if any, expressly set
forth in this Plan or the related Option Certificate, Stock Appreciation Right
Certificate, or Stock Grant Certificate.

 

16.3    Withholding. Each Option, Stock Appreciation Right, Stock Grant and
Stock Unit Grant shall be made subject to the condition that the Independent
Director consents to whatever action the Committee directs to satisfy the
minimum statutory federal and state tax withholding requirements, if any, which
the Company determines are applicable to the exercise of such Option or Stock
Appreciation Right or to the satisfaction of any forfeiture conditions with
respect to Stock subject to a Stock

 

27



--------------------------------------------------------------------------------

Grant or Stock Unit Grant issued in the name of the Independent Director. No
withholding shall be effected under this Plan which exceeds the minimum
statutory federal and state withholding requirements.

 

16.4 Construction. All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated. This Plan shall be construed under the laws of
the State of California. Each term set forth in § 2 shall, unless otherwise
stated, have the meaning set forth opposite such term for purposes of this Plan
and, for purposes of such definitions, the singular shall include the plural and
the plural shall include the singular. Finally, if there is any conflict between
the terms of this Plan and the terms of any Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate, the terms of this
Plan shall control.

 

16.5 Other Conditions. Each Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate may require that an Independent Director
(as a condition to the exercise of an Option or a Stock Appreciation Right or
the issuance of Stock subject to a Stock Grant) enter into any agreement or make
such representations prepared by the Company, including (without limitation) any
agreement which restricts the transfer of Stock acquired pursuant to the
exercise of an Option or a Stock Appreciation Right or a Stock Grant or provides
for the repurchase of such Stock by the Company.

 

16.6 Rule 16b-3. The Committee shall have the right to amend any Option, Stock
Grant or Stock Appreciation Right to withhold or otherwise restrict the transfer
of any Stock or cash under this Plan to an Independent Director as the

 

28



--------------------------------------------------------------------------------

Committee deems appropriate in order to satisfy any condition or requirement
under Rule 16b-3 to the extent Rule 16 of the 1934 Act might be applicable to
such grant or transfer.

 

16.7 Coordination with Other Agreements. If the Company enters into agreement
with an Independent Director which expressly provides for the acceleration in
vesting of an outstanding Option, Stock Appreciation Right, Stock Grant or Stock
Unit Grant or for the extension of the deadline to exercise any rights under an
outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant,
any such acceleration or extension shall be deemed effected pursuant to, and in
accordance with, the terms of such outstanding Option, Stock Appreciation Right,
Stock Grant or Stock Unit Grant and this Plan even if such agreement is first
effective after the date the outstanding Option or Stock Appreciation Right was
granted or the Stock Grant or Stock Unit Grant was made.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.

 

Paladin Realty Income Properties, Inc.

 

 

 

By: /s/    James R. Worms                    

    Name: James R. Worms

    Title: President and Chief Executive Officer

 

Date: February 28, 2005

 

30